EXHIBIT 2.2 LLC-1A File # This Space For Filing Use Only State of California Secretary of State LIMITED LIABILITY COMPANY ARTICLES OF ORGANIZATION - CONVERSION IMPORTANT - Read all instructions before completing this form. CONVERTED ENTITY INFORMATION 1. NAME OF LIMITED LIABILITY COMPANY (End the name with the words “Limited Liability Company”, or the abbreviations “LLC” or “L.L.C.”The words “Limited” and “Company” may be abbreviated to “Ltd.” and “Co.”, respectively. MINISTRY PARTNERS INVESTMENT COMPANY, LLC 2. THE PURPOSE OF THE LIMITED LIABILITY COMPANY IS TO ENGAGE IN ANY LAWFUL ACT OR ACTIVITY FOR WHICH A LIMITED LIABILITY COMPANY MAY BE ORGANIZED UNDER THE BEVERLY-KILLEA LIMITED LIABILITY COMPANY ACT. 3. THE LIMITED LIABILITY COMPANY WILL BE MANAGED BY (Check only one) ⁪ONE MANAGER þMORE THAN ONE MANAGER ⁪ALL LIMITED LIABILITY COMPANY MEMBER(S) 4. MAILING ADDRESS OF THE CHIEF EXECUTIVE OFFICE CITY STATE ZIP CODE 915 West Imperial Highway Brea CA 92821 5. NAME OF AGENT FOR SERVICE OF PROCESS (Item 5: Enter the name of the agent for service of process.The agent may be an individual residing in California or a corporation that has filed a certificate pursuant to California Corporations Code section 1505.Item 6: If the agent is an individual, enter the agent’s business or residential address in California. Item 7: If the converting entity is a California limited partnership, enter the mailing address of the individual or corporate agent.Check the box and omit the mailing address if the agent’s mailing address is the same as the address in Item Billy M.
